The DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 04/20/2022 has been entered. Claims 1-8 and 11-21 have been amended, and claim 23 is newly added. Claims 1-23 remain pending in this application. The amendments to the Claims have overcome the rejections under 35 U.S.C. § 112(b) previously submitted in the Non-Final Office action mailed 02/16/2022.

Election/Restrictions
Claims 1 and 8 are allowable. Claims 2-4, 11-16, and 21, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions A, B, C, and D, as set forth in the Office action mailed on 07/01/2021, is hereby withdrawn and claims 2-4, 11-16, and 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Flior on 05/20/2022. Examiner indicated additional detail was needed in claim 8 to overcome the rejection under 35 USC 102(a)(1) as anticipated by Schoonmaker (US 2017/0222533), and provided a suggested amendment. Additional amendments were suggested for consistency. Applicant agreed to all amendments.
The application has been amended as follows: 
Claim 8 has been amended as follows:
8. An analyte sensing apparatus housing comprising:
a first pocket having an opening opposite a first pocket base, the opening disposed at a height above the first pocket base and defining a volume therebetween;
a first adjacent area abutting a first side of the first pocket, the first adjacent area having a first adjacent area base and a first transition between the first pocket base and the first adjacent area base; and
a second adjacent area abutting a second side of the first pocket, the second adjacent area having a second adjacent area base and a second transition between the first pocket base and the second adjacent area base,
wherein the first and second adjacent areas are continuous with the first pocket, wherein a height of the first transition or the second transition is less than the height of the opening, and wherein the first transition and/or the second transition is configured to inhibit an adhesive from creeping from the first pocket base into the first adjacent area base and/or the second adjacent area base.

Claim 13, line 3, --the-- was inserted before “second”.
Claim 18, line 1, “at least one of” has been deleted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With Applicant’s statement (see pg. 9 of Applicant’s Remarks filed 04/20/2022), Halac (US 2019/0117133 - previously cited) has been excepted as prior art under 35 U.S.C. 102(b)(2)(C). 
Schoonmaker (US 2017/0112533 - previously cited) teaches a first pocket having an opening opposite a first pocket base defining a volume therebetween (mid-seal void 822, Figs. 82-83); a first adjacent area and a second adjacent area (puck holes adjacent to the mid-seal void 822, Figs 82-83), wherein first and second transitions (seal walls indicated by diagonal lines, Fig. 83) between the adjacent areas and the pocket base are continuous with the first pocket (“continuous” is interpreted in light of paragraph 303 of the specification as directly adjacent with only the transitions between; puck holes are thus continuous with the mid seal void 822 since the seal walls are the only feature in between the void and puck holes) and wherein the transitions are configured to inhibit adhesive from creeping from the first pocket base into the adjacent area bases (in a separate embodiment, Schoonmaker teaches the seal can comprise glue wells to hold glue, fig. 80, paragraphs 376-377; thus the mid-seal void is also suitable for this function). However, Schoonmaker does not teach or suggest that the transitions have a height that is less than a height of the opening above the first pocket base.
Regarding claim 1, the prior art does not teach or suggest, in combination with all other claim limitations, adhesive disposed on the first pocket base, the adhesive securing a portion of the analyte sensor to the first pocket base, wherein the adhesive adheres to the first transition and/or second transition that inhibits the adhesive from creeping into the first adjacent area base and/or second adjacent area base. Claims 2-7 are allowable by virtue of their dependency on claim 1.
Regarding claim 8, the prior art does not teach or suggest, in combination with all other claim limitations, the first transitions having a height less than the height of the opening above the first pocket base. Claims 9-23 are allowable by virtue of their dependency on claim 8.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

/ALICE LING ZOU/               Examiner, Art Unit 3791